Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendment to the claims, filed on 12/08/2021, are accepted and do not introduce new matter. 
Regarding 112(f): Claim 2 no longer invokes 112(f) since “resetting means” is now disclosed as a spring. Claim 31 no longer invokes 112(f) since the “over pressurization safety device” is now disclosed as a rupturing element. 
Previous 112(b) rejections are overcome.
Claims 2-26 and 29-31 are pending; claims 1, 27 and 28 are cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “unit for monitoring whether a triggering device has been installed” in claim 23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “monitoring whether a triggering device has been installed” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Thus, meeting the three prong test.
claim(s) 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the unit is disclosed as a mechanically movable button; Examiner will interpret it as such, or equivalent thereof.  
Claim limitation “overpressure safety device” in claims 16 and 26 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “discharge overpressure in a direction of the extinguishing fluid outlet” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Thus, meeting the three prong test.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 and 26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the overpressure safety device is disclosed as a rupturing element; Examiner will interpret it as such, or equivalent thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunster et al (U.S. 2013/0098639).
Regarding claim 29, Dunster teaches an extinguishing fluid vessel (105) comprising: 
an extinguishing fluid chamber (defined by inside volume of vessel 105, which houses an extinguishing fluid, as disclosed in abstract), 

a quick-opening valve (defined by 170, 165, 160, 120) which is installed at the extinguishing fluid outlet (as seen in Fig 1), wherein the quick-opening valve includes: 
a flow chamber which extends from a fluid inlet to a fluid outlet (flow chamber defined inside tube 120, which connects inlets 135 to outlet 111), and wherein an axis of the fluid inlet and an axis of the fluid outlet are substantially aligned to one another (135 and 111 are aligned with the longitudinal axis of the vessel), 
a valve piston (125) and a valve seat (121) disposed in the flow chamber (as seen in Fig 5), and 
an overpressure line extending through the valve piston (overpressure line defined by passages inside piston 125 and ends where burst disk 170 is located) and providing fluid communication between the fluid inlet and fluid outlet of the quick-opening valve (as seen in Fig 5) upon actuation of a rupturing element (when rupturing element 170 breaks, fluid communication between inlet and outlet is allowed, as seen in Fig 4), 
wherein the quick-opening valve has a valve body (120) which is installed internally in the extinguishing fluid outlet (as seen in Fig 1), wherein a piston housing is fixedly connected to the valve body by at least one holding web (holding web defined by connection of 120 to the vessel body 105), wherein the valve piston has a surface (face of 125) which faces toward and directly exposed to the fluid inlet (face of 125 that faces the inlet, i.e. downwards) and which, in an opened-up position of the valve piston, does not protrude out of a surface, surrounding the valve piston, of the piston housing (in the opened up position, seen in Fig 5, the surface of 125 that faces the inlet does not protrude out a surface surrounding the valve piston), wherein a 
Regarding claim 30, Dunster teaches the extinguishing fluid vessel as claimed in claim 29, wherein a riser pipe (160) is fluidically connected to the fluid inlet of the quick-opening valve and is arranged within the extinguishing fluid chamber (as seen in Fig 1), and wherein the valve piston fluidically connects the fluid inlet and a piston chamber of the piston housing (piston 125 fluidically connects the inlets 135 to the piston chamber defined inside 125).  
Regarding claim 31, Dunster teaches the extinguishing fluid vessel as claimed in claim 29, wherein the overpressure line extends from a side of the fluid inlet to a side of the extinguishing fluid outlet and is closed off with respect to a passage of fluid by the rupturing element (when the rupturing element 170 is intact, it prevents passage of fluid from the inlet to the outlet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Perez (U.S. 6,216,721) in view of McAuliffe (U.S. 2014/0124059).
Regarding claim 2, Perez teaches a quick-opening valve (10) for an extinguishing fluid vessel (the valve has the capability of being used with an fluid vessel, as disclosed in abstract the device is used in fluid networks), comprising: 
an extinguishing fluid inlet (inlet defined at end cap 12) disposed along an inlet axis (inlet is defined along on axis 44), 
an extinguishing fluid outlet (outlet defined at end cap 14) disposed along an outlet axis (outlet is also defined along axis 44), 
a flow chamber which extends from the extinguishing fluid inlet to the extinguishing fluid outlet (flow chamber defined along arrows seen in Fig 1 that depict a flow of fluid from inlet to outlet), 
a valve piston (60) disposed in a piston chamber (68), 
a valve seat (48), wherein the valve piston is movable back and forth between an opened-up position (Fig 1) and a shut-off position (Fig 2) such that the valve piston and the valve seat, in the shut-off position, bear against one another in fluid-tight fashion (as seen in Fig 2) and, in the opened-up position, are spaced apart from one another such that the extinguishing fluid inlet and the extinguishing fluid outlet are fluidically connected to one 
a resetting means including a spring (70) which is operatively connected to the valve piston and which is designed to apply a resetting force to the valve piston in the direction of the shut-off position (as shown in Fig 1, the spring 70 applies a force to the valve piston that closes the valve), 
wherein the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet are substantially aligned to one another (inlet and outlet share the same axis 44), and 
However, Perez does not teach the device wherein the valve piston comprises a hollow valve piston that, in the shut-off position, fluidically connects the extinguishing fluid inlet and the piston chamber; wherein the hollow valve piston defines a central flow passage having a central axis aligned with the inlet axis of the extinguishing fluid inlet.
McAuliffe teaches a valve assembly wherein a valve piston (defined by poppet 20 and portion 22) comprises a hollow valve piston (20 is hollow, as seen in Figs) that, in the shut-off position, fluidically connects the extinguishing fluid inlet and the piston chamber (in the shut-off position, seen in Fig 2, the inlet communicates with piston chamber 41 via through-holes 90); wherein the hollow valve piston defines a central flow passage (220) having a central axis aligned with the inlet axis of the extinguishing fluid inlet (as seen in Fig 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perez to incorporate the teachings of McAuliffe to provide communication between the inlet and the valve chamber .

Claim 3-4, 7-11, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Matsubara et al (U.S. 2009/0250123).
Regarding claim 7, McAuliffe teaches a quick-opening valve (Figs 1-2) capable of being used with an extinguishing fluid vessel (as disclosed in the abstract, the device is used in fluid networks), having 
an extinguishing fluid inlet (12) disposed along an inlet axis (axis shown in dashed line), 
an extinguishing fluid outlet (13) disposed along an outlet axis (same axis, shown in dashed line), 
a flow chamber which extends from the extinguishing fluid inlet to the extinguishing fluid outlet (flow chamber defined by pathway 200, which extends from inlet to outlet), 
a valve piston (defined by poppet 20 and portion 22) disposed in a piston chamber (defined by 41), and 
a valve seat (defined by portion 141), wherein the valve piston is movable back and forth between an opened-up position and a shut-off position such that the valve piston and the valve seat (open position seen in Fig 1), in the shut-off position, bear against one another in fluid-tight fashion (closed position seen in Fig 2) and, in the opened-up position, are spaced apart from one another such that the extinguishing fluid inlet and the extinguishing fluid outlet are fluidically connected to one another (in the open position seen in Fig 1, inlet 12 and outlet 13 are in fluid communication), 

wherein the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet are substantially aligned to one another (inlet axis and outlet axis are aligned, see dashed line in Figs 1-2),
wherein the valve piston comprises a hollow valve piston (Piston 20 is hollow) that, in the shut-off position, fluidically connects the extinguishing fluid inlet and the piston chamber (in the shut-off position, seen in Fig 2, the inlet communicates with piston chamber 41 via through-holes 90), and 
wherein the hollow valve piston defines a central flow passage (220) having a central axis aligned with the inlet axis of the extinguishing fluid inlet (the axis of the central flow passage 220 is aligned with the inlet axis, as seen in Figs 1-2). 
However, McAuliffe does not teach a valve wherein the valve piston has a surface which faces toward and is directly exposed to the extinguishing fluid inlet and which, in the opened-up position, does not protrude out of a surface, surrounding the valve piston, of the piston housing.
Matsubara teaches a control valve (1) having a similar structure wherein the valve piston (22) has a surface (24) which faces toward and is directly exposed to a fluid inlet (as seen in Fig 1, surface 24 directly faces inlet 7) and which, in the opened-up position (Fig 2), does not 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe to incorporate the teachings of Matsubara to provide the surface of the piston with a smooth surface that does not protrude radially from the piston housing in order to have smooth flow of water, which reduces pressure losses as water flows through the valve (as disclosed in Par 0051 of Matsubara). 
Regarding claim 3, McAuliffe and Matsubara teach the quick-opening valve as claimed in claim 7, wherein the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet are arranged coaxially (as seen in Fig 1 of McAuliffe, both inlet and outlet share the same axis, i.e. they are coaxial).  
Regarding claim 4, McAuliffe and Matsubara teach the quick-opening valve as claimed in claim 7, wherein the valve piston is arranged within the flow chamber (as seen in Fig 1 of McAuliffe, the piston is within flow chamber 200) and is movable substantially parallel with respect to the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing 
Regarding claim 8, McAuliffe and Matsubara teach the quick-opening valve as claimed in claim 7, wherein that surface of the valve piston which faces toward the extinguishing fluid inlet is convexly curved (as modified by Matsubara, the surface 24 that faces the inlet is convexly curved).  
Regarding claim 9, McAuliffe and Matsubara teach the quick-opening valve as claimed in claim 7, wherein the piston housing, in sections or in its entirety, is convexly curved (as modified by Matsubara, the piston housing 35 has sections that are convexly curved).  
Regarding claim 10, McAuliffe and Matsubara teach the quick-opening valve as claimed in claim 9, wherein the flow chamber, in sections or in its entirety, is concavely curved correspondingly to the convex curvature of the piston housing (as modified by Matsubara, the flow chamber has surfaces (13) that are curved in accordance with the curvature of the piston housing 35).   
Regarding claim 11, McAuliffe and Matsubara teach the quick-opening valve as claimed in claim 7, wherein the hollow valve piston is designed as a differential pressure piston (as disclosed in abstract of McAuliffe, piston 20 regulates pressure of fluid flowing through the valve and the piston itself is controlled by regulating pressure via a drive element 30), and wherein the hollow valve piston comprises a supply piston (defined by section 210 of the piston 20) with a pressure equalization line (defined by 90) to fluidically connect the extinguishing fluid inlet and the piston chamber (as seen in Fig 1-2, the line 90 connects the inlet 12 with the valve chamber 41).  
claim 22, McAuliffe and Matsubara teach the quick-opening valve as claimed in claim 7, further comprising a ventilation valve (30 of McAuliffe) and having a triggering device (301) which controls the ventilation valve (as disclosed in Par 0018 of McAuliffe), wherein the ventilation valve and/or the triggering device are arranged on a valve body so as to be laterally angled relative to the direction of the inlet axis of the extinguishing fluid inlet and of the outlet axis of the extinguishing fluid outlet (ventilation valve 30 is oriented at 90 degrees from the axis of the inlet and outlet, see Fig 1).  
Regarding claim 23, McAuliffe and Matsubara teach the quick-opening valve as claimed in claim 22, comprising a unit (sensor 300 of McAuliffe) for monitoring whether a triggering device has been installed (sensor 300 provides pressure readings to the triggering device – as disclosed in Par 0018; therefore, signals coming from sensor 300 also indicate that triggering device is functioning, i.e. it can tell if the device is installed).  
Regarding claim 24, McAuliffe and Matsubara teach the quick-opening valve as claimed in claim 22, wherein the triggering device is installed by a plug-in connection (triggering device 301 of McAuliffe is connected to communicate to the valve 30 and the sensor 300; therefore it is considered plugged-in to the system).

Claim 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Lewandowski et al (U.S. 2012/0285551).
Regarding claim 12, McAuliffe teaches a quick-opening valve (Figs 1-2) capable of being used with an extinguishing fluid vessel (as disclosed in the abstract, the device is used in fluid networks), having 

an extinguishing fluid outlet (13) disposed along an outlet axis (same axis, shown in dashed line), 
a flow chamber which extends from the extinguishing fluid inlet to the extinguishing fluid outlet (flow chamber defined by pathway 200, which extends from inlet to outlet), 
a valve piston (defined by poppet 20 and portion 22) disposed in a piston chamber (defined by 41), and 
a valve seat (defined by portion 141), wherein the valve piston is movable back and forth between an opened-up position and a shut-off position such that the valve piston and the valve seat (open position seen in Fig 1), in the shut-off position, bear against one another in fluid-tight fashion (closed position seen in Fig 2) and, in the opened-up position, are spaced apart from one another such that the extinguishing fluid inlet and the extinguishing fluid outlet are fluidically connected to one another (in the open position seen in Fig 1, inlet 12 and outlet 13 are in fluid communication), 
wherein the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet are substantially aligned to one another (inlet axis and outlet axis are aligned, see dashed line in Figs 1-2),
wherein the valve piston comprises a hollow valve piston (Piston 20 is hollow) that, in the shut-off position, fluidically connects the extinguishing fluid inlet and the piston chamber (in the shut-off position, seen in Fig 2, the inlet communicates with piston chamber 41 via through-holes 90), and 

However, McAuliffe does not teach a valve wherein the valve seat has a radial seat surface parallel to the inlet axis, and the valve piston carries a radial sealing element which is designed to bear in fluid-tight fashion against the radial seat surface of the valve seat in the shut-off position.
Lewandowsky teaches a fluid valve having a similar structure wherein a valve seat (16) has a radial seat surface parallel to the inlet axis (valve seat 16 has a radial seat surface that is parallel to the inlet axis, as seen in Fig 1), and the valve piston carries a radial sealing element (plug seal 34 is radially oriented so that it contacts valve seat 16, as best seen in Fig 4) which is designed to bear in fluid-tight fashion against the radial seat surface of the valve seat in the shut-off position (as seen in Fig 1, in the shut-off position seal 34 forms a fluid-tight connection with valve seat 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe to incorporate the teachings of Lewandowski to provide the valve seat with a radial seat parallel to the axis of the inlet and the valve piston with a radial sealing element to match with the radial seat in order to create a seal that can withstand high pressure applications over long periods of time (see Par 0007 of Lewandowski).
Regarding claim 5, McAuliffe and Lewandowski teach the quick-opening valve as claimed in claim 12, further comprising a piston housing (44 of McAuliffe) in which the valve 
Regarding claim 6, McAuliffe and Lewandowski teach the quick-opening valve as claimed in claim 5, wherein the piston housing is fixedly connected to a valve body by at least one holding web (Lewandowski teaches a holding web-like valve body 12 that connects the piston housing to the rest of the valve body, see Fig 1).
Regarding claim 13, McAuliffe and Lewandowski teach the quick-opening valve as claimed in claim 12, wherein the radial sealing element (34 of Lewandowski) has at least one axially extending projection (extending projection defined by lip 86, seen in Fig 8b of Lewandowski), and the valve piston has at least one corresponding, axially extending recess in which the projection is received (30, 38 and 46 of Lewandowski define an axially extending recess that houses the projection of the sealing element, as seen in Fig 4).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Lewandowski et al (U.S. 2012/0285551); further in view of Esveldt (WO 2015/197312). Note: Examiner will use Esveldt (U.S. 2017/0114914) as equivalent to the WO document. 
Regarding claim 15, McAuliffe and Lewandowski teach the quick-opening valve as claimed in claim 12. However, they do not teach the valve wherein the radial sealing element is 
Esveldt teaches a control valve (28) that has similar structure wherein valve piston (24) has a radial sealing element (defined by 31) arranged entirely within a piston housing (15) when the valve body is in the opened-up position (as seen in Fig 4a, the seal 31 remains inside the valve body 15 in the open position). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe and Lewandowski to incorporate the teachings of Esveldt in order to provide the radial seal of the piston housed inside within the piston housing in order to have the valve be substantially pressure balanced, as fluid flows round the outside of the housing (as disclosed in Pars 0010-0011 of Esveldt).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Lewandowski et al (U.S. 2012/0285551); further in view of Stilwell et al (U.S. 6,871,802). 
Regarding claim 16, McAuliffe and Lewandowski teach the quick-opening valve as claimed in claim 5. However, they do not teach the valve wherein, in the piston housing, there is provided an overpressure line which extends from the extinguishing fluid inlet to the extinguishing fluid outlet and which is closed off with respect to a passage of fluid by an overpressure safety device.
Stilwell teaches a self-modulating valve for a fire suppression vessel wherein in a piston housing (140), there is provided an overpressure line (102, which leads to rupture disc assembly 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe to incorporate the teachings of Stilwell to provide an overpressure line and an overpressure safety device in order to relieve any excess pressure that may lead to damage or unwanted flow characteristics (see col 5, lines 54-62 of Stilwell).  

Claim 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Perez (U.S. 6,216,721);
Regarding claim 17, McAuliffe teaches a quick-opening valve (Figs 1-2) capable of being used with an extinguishing fluid vessel (as disclosed in the abstract, the device is used in fluid networks), having 
an extinguishing fluid inlet (12) disposed along an inlet axis (axis shown in dashed line), 
an extinguishing fluid outlet (13) disposed along an outlet axis (same axis, shown in dashed line), 
a flow chamber which extends from the extinguishing fluid inlet to the extinguishing fluid outlet (flow chamber defined by pathway 200, which extends from inlet to outlet), 
a valve piston (defined by poppet 20 and portion 22) disposed in a piston chamber (defined by 41), and 

a piston housing (44) in which the valve piston is mounted so as to be movable (see Figs 1-2, the piston 20 is mounted and moves along housing 44), wherein the piston housing is arranged in the flow chamber so as to be flowed around by extinguishing fluid when the valve piston is in the opened-up position (as seen in Figs 1-2, the fluid flows around the piston housing 44 when the valve is open, as claimed);
wherein the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet are substantially aligned to one another (inlet axis and outlet axis are aligned, see dashed line in Figs 1-2),
wherein the valve piston comprises a hollow valve piston (Piston 20 is hollow) that, in the shut-off position, fluidically connects the extinguishing fluid inlet and the piston chamber (in the shut-off position, seen in Fig 2, the inlet communicates with piston chamber 41 via through-holes 90), and 
wherein the hollow valve piston defines a central flow passage (220) having a central axis aligned with the inlet axis of the extinguishing fluid inlet (the axis of the central flow passage 220 is aligned with the inlet axis, as seen in Figs 1-2). 

Perez teaches a control valve wherein, in a piston housing, there is provided an overpressure line (line that connects 32 to 34, as seen in Fig 1) which extends from the extinguishing fluid inlet (32 is fluidly connected on the inlet) to the extinguishing fluid outlet (34 is fluidly connected to the outlet, as seen in Fig 1) and which is closed off with respect to a passage of fluid by an overpressure safety device (fluid device 82), and wherein the overpressure line is designed to discharge the overpressure in fluid communication with the extinguishing fluid outlet after triggering of the overpressure safety device (col 3, lines 49-59 disclose the use of the overpressure device 82 to the outlet in the case when inner pressure is to be relieved).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe to incorporate the teachings of Perez to provide an overpressure device that connects the inlet and the outlet in order to regulate the flow of water passing through the valve, as disclosed in Col 3, lines 37-48 of Perez).
claim 19, McAuliffe and Perez teach the quick-opening valve as claimed in claim 17, wherein the overpressure line extends through the hollow valve piston (as seen in Fig 1 of Perez, the overpressure line extends through the valve piston via connection 72).  
Regarding claim 20, McAuliffe and Perez teach the quick-opening valve as claimed in claim 19, wherein the piston housing has at least one receptacle (receptacle defined inside flanges 45 of McAuliffe) for a supply piston (defined by section 22 of the piston 20 of McAuliffe) arranged on the interior of the hollow valve piston (the receptacle is arranged inside hollow piston 20, as seen in Figs 1-2), wherein the overpressure line extends through the at least one receptacle and the supply piston (McAuliffe in combination with Perez teach the overpressure line extending through the piston, as claimed, since Perez teaches overpressure line 72 extending into the piston, as seen in Fig 2).  
Regarding claim 21, McAuliffe and Perez teach the quick-opening valve as claimed in claim 17, wherein the overpressure line has one or more line sections which extend coaxially with respect to a central axis of the hollow valve piston and/or of the piston housing (as seen in Figs 1-2 of Perez there is a section of the overpressure line that extends parallel to the central axis of the valve piston, i.e. it extends coaxially).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Willms (U.S. 3,860,073).
Regarding claim 25, McAuliffe teaches a quick-opening valve (Figs 1-2) capable of being used with an extinguishing fluid vessel (as disclosed in the abstract, the device is used in fluid networks), having 

an extinguishing fluid outlet (13) disposed along an outlet axis (same axis, shown in dashed line), 
a flow chamber which extends from the extinguishing fluid inlet to the extinguishing fluid outlet (flow chamber defined by pathway 200, which extends from inlet to outlet), 
a valve piston (defined by poppet 20 and portion 22) disposed in a piston chamber (defined by 41), and 
a valve seat (defined by portion 141), wherein the valve piston is movable back and forth between an opened-up position and a shut-off position such that the valve piston and the valve seat (open position seen in Fig 1), in the shut-off position, bear against one another in fluid-tight fashion (closed position seen in Fig 2) and, in the opened-up position, are spaced apart from one another such that the extinguishing fluid inlet and the extinguishing fluid outlet are fluidically connected to one another (in the open position seen in Fig 1, inlet 12 and outlet 13 are in fluid communication), 
wherein the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet are substantially aligned to one another (inlet axis and outlet axis are aligned, see dashed line in Figs 1-2),
wherein the valve piston comprises a hollow valve piston (Piston 20 is hollow) that, in the shut-off position, fluidically connects the extinguishing fluid inlet and the piston chamber (in the shut-off position, seen in Fig 2, the inlet communicates with piston chamber 41 via through-holes 90), and 

However, McAuliffe does not teach the valve wherein the hollow valve piston has an evacuation channel for the drainage of extinguishing fluid from the piston chamber to the extinguishing fluid inlet of the quick-opening valve, the evacuation channel is oriented parallel, or at an acute angle, relative to the inlet axis of the extinguishing fluid inlet, and, in the evacuation channel, there is arranged a closure element which is movable back and forth between a shut-off position and an opened-up position by gravitational force in the direction of the opened-up position.
Willms teaches a fire extinguisher discharge valve wherein a hollow valve piston (14) has an evacuation channel (26) for the drainage of extinguishing fluid from the piston chamber to a extinguishing fluid inlet (6) of the quick-opening valve (channel 26 allows for the passage of fluid from the chamber to the inlet, as disclosed in col 3, lines 7-15), the evacuation channel is oriented parallel, or at an acute angle, relative to the inlet axis of the extinguishing fluid inlet (channel 26 is parallel to an inlet axis of inlet 6, as seen in Fig 1), and, in the evacuation channel, there is arranged a closure element (check valve 24) which is movable back and forth between a shut-off position and an opened-up position by gravitational force in the direction of the opened-up position (the element 24 is moved to a shut-off position when it moves up by way of pressure at the inlet, and moves down to an opened-up position by way of gravity; this is disclosed in col 3, lines 7-15 ).
. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe (U.S. 2014/0124059) in view of Willms (U.S. 3,860,073); further in view of Perez (U.S. 6,216,721).
Regarding claim 26, McAuliffe and Willms teach the quick-opening valve as claimed in claim 25. However, they do not teach the valve wherein, in the piston housing, there is provided an overpressure line which extends from a side of the extinguishing fluid inlet to a side of the extinguishing fluid outlet and which is closed off with respect to a passage of fluid by an overpressure safety device and which is designed to discharge the overpressure in the direction of the extinguishing fluid outlet after triggering of the overpressure safety device.
Perez teaches a control valve wherein, in a piston housing, there is provided an overpressure line (line that connects 32 to 34, as seen in Fig 1) which extends from the extinguishing fluid inlet (32 is fluidly connected on the inlet) to the extinguishing fluid outlet (34 is fluidly connected to the outlet, as seen in Fig 1) and which is closed off with respect to a passage of fluid by an overpressure safety device (fluid device 82), and wherein the overpressure line is designed to discharge the overpressure in fluid communication with the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe to incorporate the teachings of Perez to provide an overpressure device that connects the inlet and the outlet in order to regulate the flow of water passing through the valve, as disclosed in Col 3, lines 37-48 of Perez).
Note: An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention. An intended use recitation in the body of a claim is a description of how the claimed apparatus is to be used and typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. In the present claims the devices taught by the prior art are deemed capable of being used in a fire extinguisher vessel, since none of the structure in the body of the claims directly pertain to a fire extinguishing vessel, or is exclusive to firefighting. 

Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein the recess is connected by a pressure equalization line to the extinguishing fluid inlet.
Although McAuliffe and Lewandowski teach a valve with a valve piston having a radial seal designed to bear in fluid-tight fashion against the radial seat surface of a valve seat, they do not teach a pressure line connected to the recess of the valve piston, wherein the recess is configured to house the radial seal element. Examiner asserts that this sort of configuration in which a pressure line is in fluid communication with a radial seal does not appear in the prior art. As such, claim 14 is objected to as having allowable subject matter. 
Regarding dependent claim 18, the prior art fails to teach a valve as disclosed in claim 17, wherein the overpressure safety device is a rupturing element, which is arranged in a section of the overpressure line. 
Although McAuliffe and Perez teach a valve as disclosed in claim 17, Perez teaches an overpressure safety device in the form of a controllable valve 82. It would not be obvious to modify the control valve 82 with a rupturing element because doing so would destroy how the device of Perez operates. Perez teaches a controllable valve 82 to control pressure differences in between the inlet and the outlet of the valve. If one was to include a rupturing element instead of a controllable valve, it would not be possible to control pressure differences across 

Response to Arguments
Applicant’s arguments with respect to claims 2-26 and 29-31 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 12/08/2021 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752